SAND, J.,
Rule 608 of the Rules of the Common Pleas Court of this county permits only plaintiff to request the prothonotary to assemble the record and send it to a judge for consideration, and further provides that the final decree must be prepared by plaintiff. This rule is in accord with cases which declare that the wrongdoer in a divorce action may not have a decree entered against himself or herself: Seltzer v. Seltzer, 29 Pa. Dist. Rep. 1040.
Since it is clear that defendant, by his attorney, requested the prothonotary to assemble the record and did prepare the final decree, and defendant’s action caused the decree to be entered against himself, the decree must be vacated or stricken off for a defect apparent on the face of the record. See Tanis v. Tanis, 206 Pa. Superior Ct. 213.
Accordingly, we enter the following
ORDER
And now, to wit, this December 21, 1971, it is ordered and decreed that the decree in divorce entered April 5, 1971, be and the same is hereby vacated and stricken.